Citation Nr: 1610008	
Decision Date: 03/14/16    Archive Date: 03/22/16

DOCKET NO.  09-02 822	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in Oakland, California


THE ISSUE

Entitlement to service connection for tinnitus.


REPRESENTATION

Appellant represented by:	California Department of Veterans Affairs


WITNESS AT HEARING ON APPEAL

Appellant


ATTORNEY FOR THE BOARD

R. Erdheim, Counsel


INTRODUCTION

The Veteran served on active duty from July 1980 to August 1995.

This matter comes before the Board of Veterans' Appeals (Board) on appeal from a January 2005 rating decision issued by a Department of Veterans Affairs (VA) Regional Office (RO). In January 2016, the Veteran testified at a hearing before the Board.

FINDING OF FACT

Resolving the benefit of the doubt in favor of the Veteran, the probative evidence of record demonstrates that the Veteran's tinnitus began during active service.


CONCLUSION OF LAW

Tinnitus was incurred in active service.  38 U.S.C.A. §§ 1101, 1110, 1131, 5103, 5103A, 5107 (West 2014); 38 C.F.R. §§ 3.303, 3.304, 3.307, 3.309 (2015).


REASONS AND BASES FOR FINDING AND CONCLUSION

The Veteran contends that her current tinnitus was incurred in service.  Specifically, she contends that when she suffered from a ruptured tympanic membrane requiring surgery multiple times during service, a symptom of that condition was tinnitus.  She contends that her tinnitus has been ongoing since service.  The Board notes that the Veteran is in receipt of service connection for left ear tympanic membrane with tympanoplasty and chronic suppurative otitis media.

Service connection may be granted for a disability resulting from disease or injury incurred in or aggravated by service.  38 U.S.C.A. §§ 1110, 1131; 38 C.F.R. § 3.303(a).  Service connection may also be granted for any disease diagnosed after discharge, when all of the evidence, including that pertinent to service, establishes that the disease was incurred in service.  38 C.F.R. § 3.303(d). 

Direct service connection may be granted with evidence of a current disability; in-service incurrence or aggravation of a disease or injury; and a nexus between the claimed in-service disease or injury and the present disease or injury.  38 U.S.C.A. § 1112; 38 C.F.R. § 3.304.  See also Caluza v. Brown, 7 Vet. App. 498, 506 (1995) aff'd, 78 F.3d 604 (Fed. Cir. 1996) [(table)]. 

Alternatively, service connection may be established under 38 C.F.R. § 3.303(b) by evidence of (i) the existence of a chronic disease in service during an applicable presumption period under 38 C.F.R. § 3.307 and (ii) present manifestations of the same chronic disease, or evidence of continuity of symptomatology.  If the disability claimed is not considered to be a chronic disease under 38 C.F.R. § 3.309, credible lay evidence of continuous symptoms may establish service connection.

Where a Veteran served for at least 90 days during a period of war or after December 31, 1946, and manifests certain chronic diseases to a degree of 10 percent within one year from the date of termination of such service, to include tinnitus, such disease shall be presumed to have been incurred or aggravated in service, even though there is no evidence of such disease during the period of service.  38 U.S.C.A. §§ 1101, 1112; 38 C.F.R. §§ 3.307, 3.309.

In making all determinations, the Board must fully consider the lay assertions of record.  A layperson is competent to report on the onset and continuity of his current symptomatology.  Lay evidence can also be competent and sufficient evidence of a diagnosis or to establish etiology if: (1) the layperson is competent to identify the medical condition, (2) the layperson is reporting a contemporaneous medical diagnosis, or (3) lay testimony describing symptoms at the time supports a later diagnosis by a medical professional. 


Service treatment records reflect that the Veteran suffered from a number of tympanic membrane perforations and repairs.  In December 1983, the Veteran was experiencing headaches and a vibration in her inner ear related to a perforation.

Post-service records reflect that on September 2007 VA examination, the Veteran reported chronic ear pain related to her long history of left ear drum perforations.  She also reported a low volume constant hiss in the left ear that would get less noticeable in noisy environments.  The Veteran was assessed to suffer from tinnitus that she dated back to the 1980s.  Although she was also assessed to have no active ear disease, she was also assessed to suffer from ongoing tinnitus.  

The Board notes that on May 2007 VA examination, the Veteran reported tinnitus since 2004.  Since then, however, the Veteran has stated that she reported tinnitus beginning in 1984 to the examiner, not 2004.

The Court has held that tinnitus is a disability that a lay person can describe because it is defined as a "noise in the ears, such as ringing, buzzing, roaring, or clicking."  See Charles v. Principi, 16 Vet. App. 370, 374 (2002) (quoting Dorland's Illustrated Medical Dictionary 1714 (28th ed.1994)).  In this case, the Board finds that the Veteran is credible, in light of the symptoms of tinnitus in service and post-service, and is competent to report ongoing tinnitus since service.  Therefore, the Board finds that there is a showing of symptoms of tinnitus in service, credible and competent testimony regarding continuity of symptoms since service, and a current diagnosis of tinnitus.  Moreover, the September 2007 VA physician noted that the Veteran had had tinnitus since service.  In this case, the Board finds that the nature of the Veteran's service and of tinnitus is such that the Veteran's testimony is highly probative to grant the claim.  Thus, the Board finds that the elements of service connection have been met, and service connection for tinnitus is warranted.

Accordingly, resolving all reasonable doubt in favor of the Veteran, as is required by law, the Board finds that the Veteran incurred tinnitus during her service that has continued since service, and the claim is granted.  38 U.S.C.A. § 5107(b) (West 2002); Gilbert v. Derwinski, 1 Vet. App. 49, 50 (1990).


ORDER

Service connection for tinnitus is granted.



____________________________________________
MICHAEL MARTIN
Veterans Law Judge, Board of Veterans' Appeals



Department of Veterans Affairs


